Citation Nr: 0910066	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-08 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1981 
to October 1997.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran testified that as a result of his service 
connected disabilities he has essentially lost the use of his 
feet, such that he should be granted eligibility for adaptive 
automobile equipment.  The Veteran added that he was told 
that he would benefit from adaptive equipment and even had 
the improvements made to his automobile, but was then told 
that VA had to approve his eligibility before it would pay 
for the vehicular modifications.  

The veteran is service connected for a herniated nucleus 
pulposus L4-5 and L5-S1 (rated at 40 percent), for traumatic 
arthritis of the cervical spine (rated at 30 percent), for a 
herniated nucleus pulposus T9-10 (rated at 20 percent), for 
ulnar neuropathy of both arms (rated at 10 percent for each 
upper extremity), and for bilateral plantar fasciitis 
(noncompensable).  The Veteran is also service connected for 
hemorrhoids, herpes simplex, sinusitis, chronic prostatitis, 
and dermatitis.

A VA doctor indicated that the Veteran would benefit from 
adaptive driving equipment, but the doctor did not 
specifically find that the Veteran met the criteria for 
adaptive equipment; and, it is unclear from the medical 
evidence the extent of the impairment of the Veteran's 
service connected disabilities, and therefore whether he 
meets the criteria to be eligible for an adapted automobile.

To be eligible for a grant of adaptive driving equipment, a 
Veteran's service connected disabilities must cause, (i) loss 
or permanent loss of use of one or both feet; (ii) loss or 
permanent loss of use of one or both hands; (iii) permanent 
impairment of vision of both eyes; or (iv) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.

It is noted that for VA purposes, "loss of use of a foot or 
hand" will be held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the elbow 
or knee with use of a suitable prosthetic appliance.  The 
determination should be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc. in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

The Veteran was scheduled for a VA examination in January 
2007, but he failed to appear.  

Nevertheless, given the Veteran's testimony at his hearing 
before the Board, it is unclear whether, and, if so, to what 
degree, the Veteran has the use of either of his feet or his 
hands.  As such, a remand is necessary.  However, the Veteran 
is reminded that failure to report for a VA examination 
without providing good cause may result in the denial of his 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination.  The examiner should be 
provided with the Veteran's claims file 
and should review it, conducting any tests 
he/she deems appropriate.  Any opinion 
offered should be supported by a full 
rationale.  The examiner should determine 
whether the Veteran has loss or permanent 
loss of use of one or both feet, loss or 
permanent loss of use of one or both 
hands, or ankylosis of one or both knees 
or one or both hips. 

The examiner is instructed that "loss of 
use of a foot or hand" will be held to 
exist when no effective function remains 
other than that which would be equally 
well served by an amputation stump at the 
site of election below the elbow or knee 
with use of a suitable prosthetic 
appliance.  The determination should be 
made on the basis of the actual remaining 
function, whether the acts of grasping, 
manipulation, etc. in the case of the 
hand, or balance, propulsion, etc. in the 
case of the foot, could be accomplished 
equally well by an amputation stump with 
prosthesis. 

2.  Thereafter, re-adjudicate the claim on 
appeal.  If the Veteran's claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case which discusses all 
pertinent regulations and summarizes the 
evidence.  Allow an appropriate period for 
response and return the case to the Board, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




